DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 22 July 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-4, 6-8 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 June 2020. It is repeated that applicant’s response identifies claim 10 as “withdrawn”, when in fact claim 10 was rejoined in the non-final Official action mailed 14 October 2020.

Claim Rejections - 35 USC § 101, Withdrawn
The rejection of claims 5, 9, 10, 17 and 18 under 35 U.S.C. 101 has been withdrawn. Applicant’s arguments submitted 22 November 2021 with regard to Roy et al. (“Roy”; J. Immunol. 2020, 10:100033; applicants IDS) are unpersuasive, since figure 2 of Roy only compares macrophage marker expression as a function of culture substrate, and therefore is not considered dispositive with regard to the central question of whether M2 anti-inflammatory macrophages having the marker profile recited in claims 5, 9 and 10 are naturally occurring. However, the reference of Mantovani et al. (Trends in Immunology 2002, 23(11)549-555; applicants IDS) persuasively supports the notion that the naturally occurring M2-polarized anti-inflammatory macrophages therein are CD163 high and IL-6 low, which is contrary to the M2-polarized anti-inflammatory macrophage profile claimed presently. The examiner has no better evidence to the contrary, and the rejection is withdrawn therefore.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”; Exp. Hem. 2009, 37(12)1445-1453; applicant’s IDS) as evidenced by Wei et al. (“Wei”; Frontiers in Pharmacology 2021, 11:590470). 
Claim 5 recites a human population of CD163 low, CD206 high, CD16 low, PD- L1 high, PD-L2 high, TGF-β high, TNF-α low, IL-6 high anti-inflammatory macrophages as compared to uneducated macrophages, wherein the population of anti-inflammatory macrophages are produced by a method comprising co-culturing a population of isolated CD14+ cells with exosomes derived from bone marrow or exosomes derived from cardiac fibroblasts in vitro until the population of isolated CD14+ cells acquire an anti-inflammatory macrophage phenotype. Claim 10 recites cells derived from bone marrow exosomes, and further requiring said macrophages to be L-1b high, and serpine-1 high.
Kim teaches coculture of mesenchymal stem cells (MSCs) derived from bone marrow with macrophages derived from human monocytes. See Materials & Methods section. One of ordinary skill in the art would understand that both human monocytes and macrophages are CD14 positive. Kim also teaches that the derived macrophages are CD206 high, TNF-α low and IL-6–high. Kim teaches that this incubation method confers an anti-inflammatory phenotype on the derived macrophages. 
While Kim does not explicitly disclose the use of MSC-derived exosomes, such exosomes are nevertheless considered to be present in the culture medium of Kim, since MSC’s naturally release exosomes in cell culture. This is evidenced by Wei at page 5, right column, lines 6-7: “MSCs release a large number of exosomes during the culture process...”
Similarly, Kim is silent as to whether such derived macrophages are CD163 low, CD16 low, PD- L1 high, PD-L2 high, TGF-β high, L-1b high or serpine-1 high. However it is noted that the recited method of claims 5 and 10 relating to co-culturing a population of isolated CD14+ cells with exosomes derived from bone marrow is substantially identical to the method of making macrophages having an anti-inflammatory phenotype disclosed in Kim. The fact that the macrophages derived by Kim appear to be made by the same process recited presently is considered sufficient evidence to conclude that the macrophages derived by the method of Kim are substantially identical to those claimed presently. The macrophages taught by Kim thus anticipates the instant claims therefore. Despite the fact that Kim is silent as to whether such derived macrophages are CD163 low, CD16 low, PD- L1 high, PD-L2 high, TGF-β high, L-1b high or serpine-1 high, it is well accepted that “[w]here the claimed and prior art products are…produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See M.P.E.P. § 2112.01(I).

Allowable Subject Matter
Claims 9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reference is made to the teachings of Marban et al. (“Marban I”; U.S. Pre-Grant Publication Number 2017/0304368 A1), who teaches the use of cardiosphere derived cell (CDC) exosomes to generate educated macrophages and influence the predominance of anti-inflammatory macrophages over pro-inflammatory macrophages. Marban I is considered to comprise the closest prior art to the subject matter of claims 5 and 9, drawn to macrophages derived from culturing cardiac fibroblast exosomes with CD14+ cells. These claims are considered to distinguish over the teachings of Marban I due to the fact that the exosomes derived from CDCs appear to be distinct from those derived from cardiac fibroblasts. In fact, a separate publication from Marban et al. (“Marban II”; Basic Research in Cardiology 2022, 117:12 11-13) states “…CDCs emerge as a unique cell type, distinct from any other.” See Marban II, page 11, last paragraph. Marban II further states (page 11, left column) “[u]sing bioinformatics approaches [citation omitted] to compare these cell populations, CDCs were found to be unique, albeit with some similarities to CFs [cardiac fibroblasts], SMCs and ECs.” Marban II later summarizes “...it cannot be concluded that CDCs are derived from CFs.” See Marban II, pages 11, left column. Accordingly, the preponderance of evidence supports the notion that the closest prior art of Marban I, relating to the use of CDC-derived exosomes to influence macrophage polarization, does not teach or fairly suggest the use of cardiac fibroblasts-derived exosomes for same as recited in the instant claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633